Banke, Judge.
Following a jury trial, the defendant was found guilty of criminal trespass, fined $100, and sentenced to twelve months probation. He appeals the denial of his motion for new trial; however, he has filed no enumerations of error or brief of authorities on his behalf. Held:
We have reviewed the transcript and find ample evidence to support the verdict. The defendant has contended, both in oral argument and in a letter submitted to the court, that he was denied effective representation of counsel because he was forced to go to trial without his retained counsel. However, it is clear from the record that this was no fault of the trial court. In *273fact, the trial court seems to have been excessively lenient with the defendant in an attempt to be fair and accommodating.
Argued February 6,1979 —
Decided March 8, 1979.
George Williams, Jr.,pro se.
Hinson McAuliffe, Solicitor, Charles Hadaway, Assistant Solicitor, for appellee.
The attorney whom the defendant hired to represent him absented himself from the state and was later disbarred. The defendant was given repeated opportunities, over a period of many months and at considerable inconvenience to the state’s witnesses, either to secure another counsel or to accept a court appointed counsel. He declined for the stated reason that his attorney had possession of important papers relating to the case which were needed to prepare a defense. However, he does not state what was contained in these papers or explain how they were relevant to his criminal trespass case. The defendant’s contention that he was denied effective assistance of counsel or otherwise prevented from preparing a defense is not supported by the record and is without merit.

Judgment affirmed.


Webb, P. J., and Underwood, J., concur.